UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1941


DANNY JAN SEKOH,

                Plaintiff – Appellant,

          v.

LINDA STRICKLEN SEKOH; SHANNON POORE,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cv-00251-D)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Jan Sekoh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny   Jan   Sekoh    appeals    the      district    court’s     order

dismissing    his   civil   complaint      for      lack   of     subject    matter

jurisdiction.       We    have     reviewed      the    record     and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See Sekoh v. Sekoh, No. 5:10-cv-00251-D

(E.D.N.C.    July   26,   2010).      We     dispense      with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                       2